 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SVETLANA PARSHIN,                                  No. 2:18-cv-03103 KJM CKD (PS)
12                       Plaintiff,
13            v.                                         ORDER
14    DANNY D. BRACE, JR.,
15                       Defendant.
16

17          Plaintiff has not paid the fee ordinarily required to file an action in this court, and has filed

18   an incomplete application to proceed without prepayment of fees. See 28 U.S.C. §§ 1914(a),

19   1915(a). Plaintiff’s application indicates that her take-home salary is $3,700 per month and that

20   she has $10,000 in a checking account. Plaintiff also indicates that, in the past twelve months,

21   she has received rent payments, interest or dividends, but plaintiff does not explain the source of

22   the payments, the amount received, and what she expects to continue to receive, as required.

23   (ECF No. 2 at 2.)

24          Plaintiff will be provided the opportunity to submit either the appropriate affidavit in

25   support of a request to proceed in forma pauperis or the appropriate filing fee.

26          Moreover, the federal courts are courts of limited jurisdiction. In the absence of a basis

27   for federal jurisdiction, plaintiff’s claims cannot proceed in this venue. Plaintiff is advised that

28   there is no basis for federal subject matter jurisdiction evident in the complaint. Thus, if her
                                                         1
 1   application to proceed in forma pauperis is denied and/or she elects to pay the filing fee, plaintiff

 2   will be ordered to show cause why this action should not be dismissed for lack of jurisdiction.

 3             In accordance with the above, IT IS HEREBY ORDERED that:

 4             1. If she wishes to proceed, plaintiff shall submit, within fourteen days from the date of

 5   this order, either a completed application and affidavit in support of her request to proceed in

 6   forma pauperis on the form provided by the Clerk of Court, or the appropriate filing fee;

 7   plaintiff’s failure to comply with this order will result in a recommendation that this action be

 8   dismissed; and

 9             2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

10   Forma Pauperis.

11   Dated: December 7, 2018
                                                        _____________________________________
12
                                                        CAROLYN K. DELANEY
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16   2 parshin3103.ifp-incompl

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
